I am unable to agree with the conclusions reached by Mr. Justice CHERRY. I shall not, however, attempt to state at any great length the reasons that impel me to withhold my assent from the majority opinion.
In my judgment the record conclusively shows that a confidential fiduciary relationship existed between the appellant, Newell and W.J. Halloran, father of the respondent, and also with the respondent. Twenty-five years ago appellant was engaged in the butcher business at Park City, Utah. Prior to going to Park City he had been in the same business in the city of New York. He had accumulated considerable property. From Park City he came to Salt Lake City. At or prior to the date of coming to Salt Lake City he became acquainted with W.J. Halloran, who was then engaged in the insurance and real estate business. Thereafter the business then conducted by W.J. Halloran was merged into and became the Halloran-Judge Trust Company. W.J. Halloran advised the plaintiff relative to investing the funds that he brought to Salt Lake City. It appears that every investment, with possibly one exception, made by appellant, either in real property or in corporate stock, in Salt Lake City was made upon the recommendation and advice of W.J. Halloran. They owned property together, and in buying and selling that property appellant had the advice and assistance of Halloran, Sr. The respondent and his father at all times controlled and directed the affairs of the Halloran-Judge Trust Company. Appellant bought stock in that company. He afterwards became one of its directors. The investments made on the recommendation of the father of the respondent were generally successful. The property in controversy was purchased on the advice of W.J. Halloran. Appellant resigned as a director of the trust company in 1918. Some suggestion is made that by that resignation there was *Page 418 
a break in the confidential or fiduciary relationship between appellant and the trust company and its officers. No such inference should be drawn from the fact of his resignation. In 1918 appellant's wife died. Thereafter he went to the state of California. If there was any reason for appellant's resignation as director, as the same is made to appear in the record, further than a desire to be relieved from the responsibilities of the office, it was that he was leaving the state. He was then 75 years of age. It further appears that in 1919 appellant returned to Salt Lake City and took over the rental of his properties. During his absence in California and prior thereto the trust company collected his rents. The cause for that also appears in the record. It was not by reason of any break in the confidential or friendly relationship which had theretofore and then existed between appellant and respondent. Mr. Newell had no children. He had reared a boy from his early youth known as Willie Newell. Willie Newell in turn had a son known as Harry Newell. This boy was 20 years of age. It was the desire of appellant that this young man should have employment, and he gave him the task of collecting rents on these premises. It was not by reason of any dissatisfaction with the trust company or its handling of his property. Nor was it by reason of any lack of confidence in the trust company or its officers or any break in the confidential and friendly relationship that then existed and had theretofore existed between the appellant and this trust company and its officers.
As further evidence of the relationship between appellant and the officers of the trust company, it was made to appear that subsequent to 1919, the lessee of the upper floor of the premises in controversy desired to obtain a renewal of his lease on that part of the premises. He had a lease prepared and submitted it to the appellant. Appellant did not sign the lease. The lessee met Mr. Halloran and stated to him the situation. Halloran in turn stated he would see what could be done. A few days thereafter the lease was delivered to the tenant by one of the employees of the trust company. *Page 419 
The lease had been executed by the appellant. The continued confidence that appellant had thertofore and then reposed in the trust company and its officers is evidenced by the fact that in 1922, the appellant had a codicil written to his will, and in that codicil substituted the trust company as one of the executors of his estate. It is, in my judgment in the face of these proven facts, idle to contend that any confidential or fiduciary relationship that had existed between appellant and the respondent and the respondent's father had ceased to exist at the date of the execution of the lease in question. By naming the trust company as one of the executors of his will the appellant reaffirmed the confidence which he had during all the years reposed in the trust company and its officers. This confidential and fiduciary relationship being established — and in my judgment it is abundantly established — it is unnecessary that any false representations were made to appellant by respondent or any intentional or wrongful advantage taken of appellant by respondent in procuring the lease in controversy. By reason of this confidential relationship the burden thereafter shifted to respondent to show that the lease was made after a full disclosure of all of its terms and that the lease in and of itself is not to the disadvantage of the appellant. Beach v.Wilton, 244 Ill. 413, 91 N.E. 492, and authorities there cited.
At the date of the execution of the lease the appellant was 82 years old. The lease continues for 30 years, with an option to the respondent to buy the property at a fixed price after 10 years. The respondent did not in that agreement contract or agree to buy the property. No security or guaranty except the written agreement of respondent was given to secure payment of the rents therein provided for. The appellant and his estate are under obligations to pay taxes, both general and special, on that property during the life of the lease, and the respondent is only required to pay the annual rental, with no obligation on his part to buy the property. That is, he has the right to purchase it and the appellant *Page 420 
and his estate are denied the right to convey clear title to the property until 30 years have elapsed if the respondent does not elect to buy the property before that date. The lease also provides that the appellant shall keep the property insured during the life of the lease in a sum not less than $30,000, and that the trust company shall select the insurance companies in which said policies shall be written. The lease, to say the least, is an unusual one, and its terms and provisions are such that, in my judgment, it cannot be construed to the best interests of appellant. In fact it is and must be to his disadvantage. The testimony of appellant is that the lease was brought to him by W.J. Halloran, and it was stated that it would be to his interest to sign it. Appellant was not advised to consult any one, either his counsel or others who might advise him respecting the nature of the contract and its duration, or the value of the property, present or prospective, either for sale or rental. A contract of the importance to the parties of the one involved ought to be scrutinized by the court, and if found to be to the disadvantage of the one who reposed confidence in the other should be set aside. The appellant at the date of the execution of the contract was an old man. He had lost his wife and had no direct descendants. It is undisputed that his eyesight was poor, his hearing was bad, and he was troubled with rheumatism. He remained almost constantly in his hotel. The hotel where he made his home was about a block from the office of the trust company. His testimony is that he left the hotel only to hobble up to the trust company offices. In other words, whatever contact he had with people outside of the hotel appears to have been with the officers of the trust company, or at least in the offices of the trust company. From the usual span of life alloted to man it is fair to conclude that the appellant will have passed to the great beyond many years prior to the termination of the lease in controversy.
In my opinion the judgment of the district court should be reversed, and the court directed to cancel the lease. *Page 421